PER CURIAM.
We affirm in open court the order of the District Court for the Northern District of New York which denied the petitioner’s application for a writ of habeas corpus. We find that no federal question is raised in the application. Petitioner was represented by counsel when he was sentenced after his conviction in the state court. The sentence was within the power of the judge of the County Court, and the matters considered in connection therewith by the sentencing judge were those customarily considered on sentence and present no question of a violation of the requirements of due process. Williams v. New York, 337 U.S. 241, 69 S.Ct. 1079, 93 L.Ed. 1337 (1948).